Citation Nr: 0306401	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  00-18 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for claimed additional disability from blood clot 
due to VA hospitalization and medical care in January 1997.  

(The issues of entitlement to restoration of compensation 
pursuant to 38 U.S.C.A. 
§ 1151 for status post left knee arthroplasty severed 
effective August 31, 2002, entitlement to service connection 
for a right shoulder disorder, entitlement to service 
connection for a right knee disorder, and entitlement to a 
total disability rating based on individual unemployability 
(TDIU) will be the subject of a later decision). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1963 to December 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.

The Board is undertaking additional development on the issues 
of entitlement to restoration of compensation pursuant to 
38 U.S.C.A. § 1151 for status post left knee arthroplasty 
severed effective August 31, 2002 and entitlement to service 
connection for a right shoulder disorder and a right knee 
disorder pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.  
Pending completion of this development, the Board defers 
appellate consideration of the issue of entitlement to TDIU.  
This issue will also be addressed in a later decision.   




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence showing that the veteran incurred 
additional disability from a blood clot that occurred in 
January 1997 during a VA hospitalization as the proximate 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care and medical or surgical 
treatment, or that the occurrence of the blood clot was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for claimed additional disability from blood clot due to VA 
hospitalization and medical care in January 1997 have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.358 (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA 
necessary for the disposition of the issue currently before 
the Board.  That is, by way of a September 1999 letter to the 
veteran, the November 1999 and June 2000 rating decisions, 
the August 2000 statement of the case, and July 2002 
supplemental statement of the case, the RO provided the 
veteran and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, in letters dated in 
June 2001 and November 2002, the veteran received explanation 
as to the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of the parties to 
identify and secure evidence relevant to the appeal.  
Accordingly, the Board finds that the veteran has been 
afforded all notice required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the claims folder 
contains relevant VA medical records and private medical 
records submitted by the veteran.  Although the veteran 
provided completed releases for several private providers, 
review of the claims folder reveals that the veteran had 
already provided the needed records from these providers.  
The Board acknowledges that the RO has not secured a medical 
examination or opinion with respect to the instant issue.  
However, the Board finds that the evidence of record is 
sufficient to decide the appeal, such that no medical 
examination or opinion is necessary.  38 U.S.C.A. § 5103A(d).  
The Board is therefore satisfied that, with respect to this 
issue, the duty to assist is satisfied.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As the duty to notify and duty to assist have 
been met, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Under certain circumstances, compensation may be paid for 
qualifying additional disability in the same manner as if 
such disability were service-connected.  38 U.S.C.A. § 
1151(a) (West 2002); 38 C.F.R. § 3.358(a) (2002).   

First, VA law provides, in pertinent part, that the 
disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1).  

In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.358(c)(1) and (2).  Compensation is not payable 
for the continuation or natural progress of the disease or 
injuries for the VA care or treatment was authorized.  
38 C.F.R. 
§ 3.358(b)(2).  Moreover, compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered. Id.    

Finally, the disability must not be the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 
38 C.F.R. § 3.358(c)(4).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Review of the record revealed that the veteran was injured in 
an automobile accident in 1975 with injury to his left lower 
extremity.  The report of the August 1976 VA examination 
noted that his course of recovery was complicated by 
thrombophlebitis.  The discharge summary from an August and 
September 1981 VA hospitalization further explained that the 
veteran suffered left lower extremity deep vein thrombosis 
secondary to the accident.  He was treated with Coumadin for 
several months.  He subsequently had chronic left lower 
extremity swelling and left medial thigh pain.  Later medical 
records reflected continued chronic problems with left lower 
extremity deep venous thrombosis.    

The veteran underwent a total left knee arthroplasty in 
January 1997 during a VA hospitalization.  It was noted that 
he was taking Coumadin prior to the hospitalization, but 
stopped prior to surgery upon medical advice.  Following the 
arthroplasty, there was significant swelling of the left 
lower extremity.  A venous duplex scan of the left lower 
extremity showed the possibility of a new clot on top of an 
old clot.  He was treated with medication.  Discharge 
instructions included follow-up with the anti-coagulation 
clinic and continued Coumadin.     

Subsequent VA medical records showed continued left lower 
extremity symptoms and diagnosis of deep venous thrombosis or 
thrombophlebitis.  The diagnosis was confirmed by venous 
duplex scan performed at a private facility in September 1999 
and July 2001.  In a February 2000 statement, F. Ramos-
Collado, M.D., related that she had treated the veteran for 
leg pain and edema since September 1999.  He had post-
thrombotic syndrome secondary to venous insufficiency and 
chronic deep venous thrombosis in the left leg.  She 
indicated that the "knee surgery and injury may contribute 
to the symptomotology.  A statement dated in November 2002 
from J. Sembrano, M.D., advised that he had treated the 
veteran since August 2002 for disorders including deep venous 
thrombosis.  It was noted that, according to his previous 
cardiologist, Dr. Collado, the disorder was a complication 
commonly arising from his total knee replacement surgery.  

In this case, the Board finds no basis for awarding 
compensation under 38 U.S.C.A. § 1151 for claimed additional 
disability from blood clot occurring in January 1997 during a 
VA hospitalization.  First, the record shows a history of 
left leg deep venous thrombosis dating from an automobile 
accident in 1975 with continuing intermittent problems 
thereafter.  It is not clear that recurrence of the blood 
clot in January 1997 with subsequent symptoms of deep venous 
thrombosis thereafter represents an increase in disability.  
Even if there was additional disability after the VA 
hospitalization due to the blood clot, the record does not 
establish that the disability was caused by care furnished 
and that the proximate cause of the disability was 
carelessness, negligence, or similar instance of fault in 
furnishing the care or an event that was not reasonably 
forseeable.  38 U.S.C.A. § 1151(a)(1).  That is, there is 
simply no medical evidence or opinion that finds negligence 
or any kind of fault on VA's part in providing medical care 
with respect to the possible clot shown in January 1997.  Dr. 
Collado's statement suggesting that the knee surgery might 
have contributed to the vascular symptoms cannot reasonably 
be interpreted as assigning any fault or error on the part of 
VA in furnishing medical and surgical care during the 
hospitalization in question.  Dr. Sembrano's statement 
reflects Dr. Collado's prior assessment that such a 
complication was common to the knee replacement surgery, 
which certainly intimates that deep vein thrombosis was 
reasonably foreseeable.  Thus, the Board finds that the 
preponderance of the evidence is against compensation under 
38 U.S.C.A. § 1151 for claimed additional disability from 
blood clot due to VA hospitalization and medical care in 
January 1997.  38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal is denied.     


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for claimed 
additional disability from blood clot due to VA 
hospitalization and medical care in January 1997 is denied.   




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

